UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted January 20, 2006
                              Decided January 25, 2006

                                        Before

                         Hon. RICHARD A. POSNER, Circuit Judge

                         Hon. FRANK H. EASTERBROOK, Circuit Judge

                         Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2434

UNITED STATES OF AMERICA,                        Appeal from the United States
                  Plaintiff-Appellee,            District Court for the Northern
                                                 District of Illinois, Eastern Division.
      v.
                                                 No. 01 CR 987-1
SECONDINO MEZA-URTADO,
              Defendant-Appellant.               Robert W. Gettleman, Judge.


                                    ORDER

       This is (we hope) the final act of a saga that began in 2001 when Secondino
Meza-Urtado was involved in a three-kilo cocaine deal in Chicago. After Meza (we
shorten his name) was convicted on federal drug charges, he appealed, and the
government filed a cross-appeal challenging a downward departure (to 70 months)
Meza received. As bad luck would have it, Meza lost and the government won. See
United States v. Meza-Urtado, 351 F.3d 301 (7th Cir. 2003). Back in the district
court, Meza was sentenced again, this time to a term of 78 months.

       Meza appeals again, and he must lose again. His 78-month sentence, the low
end of a properly determined advisory guideline range, cannot, based on the fine
record made in the district court, be viewed as unreasonable. The judgment of the
district court, accordingly, is AFFIRMED.